White, Presiding Judge.
Appellant was tried upon a complaint in a justice’s court, charging him with a simple assault, and was fined five dollars. He appealed to the county court and executed his appeal bond. On motion of the county attorney his appeal was dismissed on account of supposed defects in the bond. This ruling of the court was erroneous. The bond was in substantial, if not literal, compliance with the statutory requirements for bonds on appeals from justices’s to county *431courts. (Code Crim. Proc., art. 854; Page v. The State, 9 Texas Ct. App., 466; Watson v. The State, 20 Texas Ct. App., 382; Miller v. The State, 21 Texas Ct. App., 275; Eichman v. The State, 22 Texas Ct. App., 137.)
Opinion delivered June 1, 1887.
The judgment of the county court is reversed, and the cause is remanded that it may be tried de novo on its merits.

Beversed and remanded.


i